                Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 1 of 18



 1   M. WILLIAM JUDNICH
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   (406) 215-2340
     (406) 721-3783 fax
 4   mj@enabledlawgroup.com
 5   Attorney for Plaintiff
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE DISTRICT OF MONTANA
 9                                MISSOULA DIVISION
10
11   CURT SIMPSON,
12                  Plaintiff,                    CASE No.:

13         - vs-
14   THE WORSTER GROUP, LLC, TACO
     DEL SOL, INC,, and FAST TRIP, INC.,                      COMPLAINT
15
                    Defendants.
16
17
18         Plaintiff,    CURT     SIMPSON    (hereinafter     the   “Plaintiff”),   through
19
     undersigned counsel, hereby files this Complaint and sues THE WORSTER
20
21   GROUP, LLC, a Montana Limited Liability Company, TACO DEL SOL, INC., a

22   Montana Corporation, and FAST TRIP, INC., a Montana Corporation, (hereinafter,
23
     collectively the “Defendants”), for injunctive relief, attorney’s fees and costs
24
25   (including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C.
26   §12181, et. seq., (“AMERICANS WITH DISABILITIES ACT” or “ADA”) and
27
     alleges:

                                            -1-
                Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 2 of 18



 1                             JURISDICTION AND PARTIES
 2
           1.       This is an action for declaratory and injunctive relief pursuant to Title
 3
 4   III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter
 5   referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.
 6
     §1331 and §343.
 7
 8         2.       Venue is proper in this Court, Missoula Division pursuant to 28
 9
     U.S.C. §1391(B) in that all events giving rise to this lawsuit occurred in Missoula
10
     County, Montana.
11
12         3.       At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior
13
     to instituting he instant action, CURT SIMPSON (hereinafter referred to as
14
15   “SIMPSON”), was a resident of the State of Montana, has an amputation of the

16   right leg and as such suffers from what constitutes a “qualified disability” under
17
     the Americans with Disabilities Act of 1990, and used a wheelchair for mobility.
18
19   He is required to traverse with a wheelchair and is substantially limited to
20   performing one or more major life activities including, but not limited to, walking,
21
     standing, grabbing, tight grasping, and/or pinching or twisting of the wrist.
22
23         4.       The Plaintiff personally visited, on or about November 1, 2019
24
     Defendants’ Subject Facilities, but was denied full and equal access to, and full and
25
     equal enjoyment of, the facilities services, goods, privileges and accommodations
26
27   offered within Defendants’ Subject Facilities, which is the subject of this lawsuit,


                                                -2-
                 Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 3 of 18



 1   even though he would be classified as a “bona fide patron”, because of his
 2
     disabilities.    Plaintiff lives in Ravalli County, Montana, in close proximity to
 3
 4   Defendants, (within 15 miles) and travels in the surrounding areas near
 5   Defendants’ Subject Facilities on a regular basis.
 6
            5.       The Defendants, THE WORSTER GROUP, LLC, TACO DEL SOL,
 7
 8   INC., and FAST TRIP, INC., are authorized to conduct and are conducting
 9
     business within the State of Montana.
10
            6.       Upon information and belief, TACO DEL SOL, INC., is the lessee
11
12   and/or operator of the real property (the “Subject Facility”), and the owner of the
13
     improvements where the Subject Facility is located which is the subject of this
14
15   action, the establishment commonly referred to as TACO DEL SOL located at

16   2730 S Reserve Street, in Missoula, Montana.
17
            7.       Upon information and belief, FAST TRIP, INC., is the lessee and/or
18
19   operator of the real property (the “Subject Facility”), and the owner of the
20   improvements where the Subject Facility is located which is the subject of this
21
     action, the establishment commonly referred to as FAST TRIP located at 2730 S
22
23   Reserve Street, in Missoula, Montana.
24
            8.       Upon information and belief, THE WORSTER GROUP, LLC, is the
25
     lessor, operator and/or owner of the real property (the “Subject Facility”), and the
26
27



                                              -3-
                Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 4 of 18



 1   owner of the improvements where the Subject Facilities are located which are the
 2
     subjects of this action.
 3
 4         9.       All events giving rise to this lawsuit occurred in the State of Montana.
 5   Venue is proper in this Court as the premises are located in Missoula County in the
 6
     Montana District, Missoula Division.
 7
 8                  COUNT I – VIOLATIONS OF THE AMERICANS WITH
 9
                                      DISABILITIES ACT
10
           10.      On or about July 26, 1990, Congress enacted the Americans with
11
12   Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises
13
     were provided one and a half years from enactment of the statute to implement its
14
15   requirements. The effective date of the Title III of the ADA was January 26, 1992.

16   42 U.S.C. §12181; 20 C.F.R. §36.508(a).
17
           11.      Congress found, among other things, that:
18
19                  (i)     some 43,000,000 Americans have one or more physical
     or mental
20                          disabilities, and this number shall increase as the
21                          population continues to grow older;
22
                    (ii)    historically, society has tended to isolate and segregate
23                          individuals with disabilities, and, despite some
                            improvements, such forms of discrimination against
24
                            disabled individuals continue to be a pervasive social
25                          problem, requiring serious attention;
26
                    (iii)   discrimination against disabled individuals persists in
27                          such critical areas as employment, housing, public
                            accommodations,      transportation,   communication,

                                                -4-
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 5 of 18



 1                 recreation, institutionalization, health services, voting
 2                 and access to public services and public facilities;

 3         (iv)    individuals with disabilities continually suffer forms of
 4                 discrimination, including outright intentional exclusion,
                   the discriminatory effects of architectural, transportation,
 5                 and communication barriers, failure to make
 6                 modifications to existing facilities and practices.
                   Exclusionary qualification standards and criteria,
 7                 segregation, and regulation to lesser services, programs,
 8                 benefits, or other opportunities; and,
 9
           (v)     the continuing existence of unfair and unnecessary
10                 discrimination and prejudice denies people with
                   disabilities the opportunity to compete on an equal basis
11
                   and to pursue those opportunities for which our country
12                 is justifiably famous, and costs the United States billions
                   of dollars in unnecessary expenses resulting from
13
                   dependency and non-productivity.
14
15   42 U.S.C. §12101(a)(1)-(3), (5) and (9).

16   12.   Congress explicitly stated that the purpose of the ADA was to:
17
           (i)     provide a clear and comprehensive national mandate for
18                 the elimination of discrimination against individuals with
19                 disabilities;
           (ii)    provide clear, strong, consistent, enforceable standards
20                 addressing discrimination against individuals with
21                 disabilities; and,
22
           (iii)   invoke the sweep of congressional authority, including
23                 the power to enforce the fourteenth amendment and to
                   regulate commerce, in order to address the major areas of
24
                   discrimination faced day-to-day by people with
25                 disabilities.
26
     42 U.S.C. §12101(b)(1)(2), and (4).
27



                                        -5-
             Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 6 of 18



 1         13.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants
 2
     are places of public accommodation in that they are establishments which provide
 3
 4   goods and services to the public.
 5         14.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building
 6
     and/or Subject Facility which is the subject of this action is a public
 7
 8   accommodation covered by the ADA and which must be in compliance therewith.
 9
           15.      The Plaintiff is informed and believes, and therefore alleges, that the
10
     Subject Facility has begun operations and/or undergone remodeling, repairs and/or
11
12   alterations since January 26, 1990.
13
           16.      Defendants have discriminated, and continue to discriminate, against
14
15   the Plaintiff, and others who are similarly situated, by denying full and equal

16   access to, and full and equal enjoyment of, goods, services, facilities, privileges,
17
     advantages and/or accommodations at Defendants’ Subject Facilities in derogation
18
19   of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and
20   by   failing    to   remove    architectural    barriers   pursuant   to   42   U.S.C.
21
     §12182(b)(2)(a)(iv), where such removal is readily achievable.
22
23         17.      The Plaintiff has been unable to, and continues to be unable to, enjoy
24
     full and equal safe access to, and the benefits of, all accommodations and services
25
     offered at Defendants’ Subject Facilities. Prior to the filing of this lawsuit, the
26
27   Plaintiff visited the subject properties and was denied full and safe access to all the


                                               -6-
             Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 7 of 18



 1   benefits, accommodations and services of the Defendants. Prior to the filing of this
 2
     lawsuit, SIMPSON, personally visited TACO DEL SOL, and FAST TRIP located
 3
 4   at 2730 S. Reserve Street, located in Missoula, Montana with the intention of using
 5   Defendants’ facilities, but was denied full and safe access to the facilities, and
 6
     therefore suffered an injury in fact that is traceable to the Facilities actions. As
 7
 8   stated herein, the Plaintiff has visited the Subject Facilities in the past, prior to the
 9
     filing of this lawsuit, resides near said Subject Facility, and Plaintiff intends to
10
     return to the Subject Facility and Property within six months, or sooner, upon the
11
12   Subject Facility being made accessible but is currently deterred from returning due
13
     to these barriers. As such, Plaintiff is likely to be subjected to reencountering
14
15   continuing discrimination at the Subject Facility unless it is made readily

16   accessible to and usable by individuals with disabilities to the extent required
17
     under the ADA, including the removal of the architectural barrier which remain at
18
19   the Subject Facility. The injury in fact can be redressed by a favorable decision by
20   this Court.
21
           17.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,
22
23   the Department of Justice, Office of the Attorney General, promulgated Federal
24
     Regulations to implement the requirements of the ADA, known as the Americans
25
     with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.
26
27



                                               -7-
              Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 8 of 18



 1   Part 36, under which said Department may obtain civil penalties of up to $110,000
 2
     for the first violation and $150,000 for any subsequent violation.
 3
 4         18.    The Defendants’ Subject Facilities are in violation of 42 U.S.C.
 5   §12182 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating
 6
     against the Plaintiff, as a result of interalia, the following specific violations:
 7
 8         VIOLATIONS
 9
           a) Failure to provide ADA compliant parking stall width clearance, in
10          violation of 2010 ADAS and 2015 ABAAS Section 502.2. This barrier
            interfered with the Plaintiff’s full and equal enjoyment of the facility by
11
            failing to have a compliant parking stall to allow Plaintiff wheelchair access
12          to the facility after exiting his vehicle which Plaintiff requires as Plaintiff
            utilizes a wheelchair due to the Plaintiff’s disability. Said barrier is covered
13
            by the A.D.A. guidelines and is in nonconformity with the requirements for
14          such architecture.
15
           b) Failure to provide ADA compliant access aisle cross slope grading, in
16          violation of 2010 ADAS and 2015 ABAAS Section 502.4. This barrier
17          failed to have a compliant wheelchair access aisle cross slope grading.
            Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt
18          to enter Defendant’s premises from the parking lot and encountered a
19          noncompliant and/or nonexistent wheelchair access aisle cross slope
            grading for wheelchair access. Said barrier is covered by the A.D.A.
20          guidelines and is in nonconformity with the requirements for such
21          architecture.
22         c) Failure to provide ADA compliant curb ramp slope grading, in violation
23          of 2010 ADAS and 2015 ABAAS Section 405.3. This barrier failed to have
            a compliant wheelchair route with compliant curb ramp slope grading for a
24          wheelchair accessible route. Plaintiff utilized a wheelchair due to the
25          Plaintiff’s disability in an attempt to enter Defendant’s premises from the
            parking lot and encountered a noncompliant walking surface that was not
26
            properly sloped to comply with slope requirements for wheelchair access
27          that non-handicapped patrons could access without barrier. Said barrier is


                                                -8-
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 9 of 18



 1   covered by the A.D.A. guidelines and is in nonconformity with the
 2   requirements for such architecture.

 3   d) Failure to provide ADA compliant curb ramp top landing, in violation of
 4   2010 ADAS and 2015 ABAAS Section 406.4. This barrier failed to have a
     compliant wheelchair route with compliant curb ramp top landing for a
 5   wheelchair accessible route. Plaintiff utilized a wheelchair due to the
 6   Plaintiff’s disability in an attempt to enter Defendant’s premises from the
     parking lot and encountered a noncompliant walking surface that did not
 7   provide a compliant top landing to comply with the requirements for
 8   wheelchair access that non-handicapped patrons could access without
     barrier. Said barrier is covered by the A.D.A. guidelines and is in
 9   nonconformity with the requirements for such architecture.
10
     e) Failure to provide ADA compliant curb ramp top landing and flared sides
11   slope grading, in violation of 2010 ADAS and 2015 ABAAS Section 406.3
12   and 406.4. This barrier failed to have a compliant wheelchair top landing
     and ramp flared side with appropriate slope grading. Plaintiff utilized a
13
     wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
14   premises from the parking lot and encountered a noncompliant and/or
     nonexistent wheelchair top landing and ramp flared side with a non
15
     complaint slope grade for wheelchair access. Said barrier is covered by the
16   A.D.A. guidelines and is in nonconformity with the requirements for such
17
     architecture.

18   f) Failure to provide ADA compliant secured floor mats throughout the
19
     subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
     302.2. Plaintiff encountered non-complaint secured floor mats by which he
20   had difficulty negotiating from his wheelchair which was a barrier that non-
21   handicapped patrons did not have. Said barrier is covered by the A.D.A.
     guidelines and is in nonconformity with the requirements for such
22   architecture.
23
     g) Failure to provide ADA compliant curb ramp slope grading, at the
24    entrance/exit of the exterior dining area, in violation of 2010 ADAS and
25    2015 ABAAS Section 405.3. This barrier failed to have a compliant
      wheelchair route with compliant curb ramp slope grading for a wheelchair
26    accessible route. Plaintiff utilized a wheelchair due to the Plaintiff’s
27    disability in an attempt to enter Defendant’s premises from the parking lot
      to the entrance/exit of the exterior dining area and encountered a

                                       -9-
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 10 of 18



 1   noncompliant walking surface that was not properly sloped to comply with
 2   slope requirements for wheelchair access that non-handicapped patrons
     could access without barrier. Said barrier is covered by the A.D.A.
 3   guidelines and is in nonconformity with the requirements for such
 4   architecture.

 5   FAST TRIP
 6
     h) Failure to provide ADA compliant secured floor mats throughout the
 7   subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
 8   302.2. Plaintiff encountered non-complaint secured floor mats by which he
     had difficulty negotiating from his wheelchair which was a barrier that non-
 9   handicapped patrons did not have. Said barrier is covered by the A.D.A.
10   guidelines and is in nonconformity with the requirements for such
     architecture.
11
12   i) Failure to provide ADA compliant self-serve counter dispenser height, in
     violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.
13
     This barrier failed to have compliant self-serve counter dispenser height
14   accessible by wheelchair that non-handicapped patrons could access without
     barrier. Said barrier is covered by the A.D.A. guidelines and is in
15
     nonconformity with the requirements for such architecture.
16
     j) Failure to provide ADA compliant self-serve dispensers height, in
17
     violation of 2010 ADAS and 2015 ABAAS Section 308.1. This barrier
18   failed to have compliant self-serve dispensers height accessible by
     wheelchair that non-handicapped patrons could access without barrier. Said
19
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
20   requirements for such architecture.
21
     k) Failure to provide ADA compliant merchandise, point of sale and
22   displays are is positioned too high in violation of 2010 ADAS and 2015
23   ABAAS Section 308.1. This barrier failed to have point of sale, merchandise
     and display reach ranges, accessible by wheelchair that non-handicapped
24   patrons could access without barrier. Said barrier is covered by the A.D.A.
25   guidelines and is in nonconformity with the requirements for such
     architecture.
26
27



                                     - 10 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 11 of 18



 1   l) Failure to provide ADA compliant self-serve counter dispenser height, in
 2   violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.
     This barrier failed to have compliant self-serve counter dispenser height
 3   accessible by wheelchair that non-handicapped patrons could access without
 4   barrier. Said barrier is covered by the A.D.A. guidelines and is in
     nonconformity with the requirements for such architecture.
 5
 6   m) Failure to provide ADA compliant self-serve dispensers height, in
     violation of 2010 ADAS and 2015 ABAAS Section 308.1. This barrier
 7   failed to have compliant self-serve dispensers height accessible by
 8   wheelchair that non-handicapped patrons could access without barrier. Said
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
 9   requirements for such architecture.
10
     n) Failure to provide ADA compliant circulation aisles throughout the
11   subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
12   403.5.1. This barrier failed to have compliant circulation aisles accessible by
     wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
13
     an attempt to enter Defendant’s premises and encountered noncompliant
14   circulation aisles for wheelchair access that non-handicapped patrons could
     access without barrier. Said barrier is covered by the A.D.A. guidelines and
15
     is in nonconformity with the requirements for such architecture.
16
     o) Failure to provide ADA compliant transaction counter height, in violation
17
     of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2. This barrier
18   failed to have compliant transaction counter height with wheelchair access.
19
     Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
     enter Defendant’s premises and encountered noncompliant transaction
20   counter height with wheelchair access that non-handicapped patrons could
21   access without barrier. Said barrier is covered by the A.D.A. guidelines and
     is in nonconformity with the requirements for such architecture.
22
23   p) Failure to provide ADA compliant number of accessible table seating, in
     violation of 2010 ADAS and 2015 ABAAS Section 226.1. This barrier
24   failed to have a compliant number of wheelchair accessible table seating.
25   Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
     enter Defendant’s premises and encountered inadequate number of
26   accessible table seating with wheelchair access that non-handicapped
27   patrons could access without barrier. Said barrier is covered by the A.D.A.


                                        - 11 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 12 of 18



 1   guidelines and is in nonconformity with the requirements for such
 2   architecture.

 3   q) Failure to provide ADA compliant table seating clearances, in violation of
     2010 ADAS and 2015 ABAAS Section 306.1 and 306.3.1. This barrier
 4   failed to have a compliant table seating clearances for wheelchair accessible
 5   table seating. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
     an attempt to patronize Defendant’s premises and encountered inadequate
 6   table seating clearances for wheelchair access that non-handicapped patrons
 7   could access without barrier. Said barrier is covered by the A.D.A.
     guidelines and is in nonconformity with the requirements for such
 8   architecture.
 9
     r) Failure to provide ADA compliant table height, in violation of 2010
10
     ADAS and 2015 ABAAS Section 902.2. This barrier failed to have a
11   compliant table height for wheelchair accessible table seating. Plaintiff
     utilized a wheelchair due to the Plaintiff’s disability in an attempt to
12
     patronize Defendant’s premises and encountered inadequate table height for
13   wheelchair access that non-handicapped patrons could access without
     barrier. Said barrier is covered by the A.D.A. guidelines and is in
14
     nonconformity with the requirements for such architecture.
15
     s) Failure to provide ADA compliant directional and informational signage
16
     leading to the nearest restroom, in violation of 2010 ADAS and 2015
17   ABAAS Section 216.6. This barrier failed to have compliant directional and
18
     informational signage leading to nearest restroom for wheelchair access.
     Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
19   patronize Defendant’s premises and encountered noncompliant directional
20   and informational signage leading to the nearest restroom for wheelchair
     access that non-handicapped patrons could access without barrier. Said
21   barrier is covered by the A.D.A. guidelines and is in nonconformity with the
22   requirements for such architecture.
23   TACO DEL SOL
24   t) Failure to provide ADA compliant secured floor mats throughout the
25   subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
     302.2. Plaintiff encountered non-complaint secured floor mats by which he
26   had difficulty negotiating from his wheelchair which was a barrier that non-
27   handicapped patrons did not have. Said barrier is covered by the A.D.A.


                                        - 12 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 13 of 18



 1   guidelines and is in nonconformity with the requirements for such
 2   architecture.

 3   u) Failure to provide ADA compliant self-serve counter dispenser height, in
 4   violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.
     This barrier failed to have compliant self-serve counter dispenser height
 5   accessible by wheelchair that non-handicapped patrons could access without
 6   barrier. Said barrier is covered by the A.D.A. guidelines and is in
     nonconformity with the requirements for such architecture.
 7
 8   v) Failure to provide ADA compliant self-serve dispensers height, in
     violation of 2010 ADAS and 2015 ABAAS Section 308.1. This barrier
 9   failed to have compliant self-serve dispensers height accessible by
10   wheelchair that non-handicapped patrons could access without barrier. Said
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
11   requirements for such architecture.
12
     w) Failure to provide ADA compliant number of accessible table seating, in
13
     violation of 2010 ADAS and 2015 ABAAS Section 226.1. This barrier
14   failed to have a compliant number of wheelchair accessible table seating.
     Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
15
     enter Defendant’s premises and encountered inadequate number of
16   accessible table seating with wheelchair access that non-handicapped
     patrons could access without barrier. Said barrier is covered by the A.D.A.
17
     guidelines and is in nonconformity with the requirements for such
18   architecture.
19   x) Failure to provide ADA compliant table seating clearances, in violation of
20   2010 ADAS and 2015 ABAAS Section 306.1 and 306.3.1. This barrier
     failed to have a compliant table seating clearances for wheelchair accessible
21   table seating. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
22   an attempt to patronize Defendant’s premises and encountered inadequate
     table seating clearances for wheelchair access that non-handicapped patrons
23   could access without barrier. Said barrier is covered by the A.D.A.
24   guidelines and is in nonconformity with the requirements for such
     architecture.
25
26   y) Failure to provide ADA compliant table height, in violation of 2010
     ADAS and 2015 ABAAS Section 902.2. This barrier failed to have a
27   compliant table height for wheelchair accessible table seating. Plaintiff


                                        - 13 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 14 of 18



 1   utilized a wheelchair due to the Plaintiff’s disability in an attempt to
 2   patronize Defendant’s premises and encountered inadequate table height for
     wheelchair access that non-handicapped patrons could access without
 3   barrier. Said barrier is covered by the A.D.A. guidelines and is in
 4   nonconformity with the requirements for such architecture.

 5   z) Failure to provide ADA compliant transaction counter height, in violation
 6   of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2. This barrier
     failed to have compliant transaction counter height with wheelchair access.
 7   Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
 8   enter Defendant’s premises and encountered noncompliant transaction
     counter height with wheelchair access that non-handicapped patrons could
 9   access without barrier. Said barrier is covered by the A.D.A. guidelines and
10   is in nonconformity with the requirements for such architecture.
11   aa) Failure to provide ADA compliant directional and informational signage
12   leading to the nearest restroom, in violation of 2010 ADAS and 2015
     ABAAS Section 216.6. This barrier failed to have compliant directional and
13
     informational signage leading to nearest restroom for wheelchair access.
14   Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
     patronize Defendant’s premises and encountered noncompliant directional
15
     and informational signage leading to the nearest restroom for wheelchair
16   access that non-handicapped patrons could access without barrier. Said
17
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
     requirements for such architecture.
18
     bb) Failure to provide ADA compliant number of accessible exterior table
19   seating, in violation of 2010 ADAS and 2015 ABAAS Section 226.1. This
20   barrier failed to have a compliant number of wheelchair accessible table
     seating. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an
21   attempt to enter Defendant’s premises and encountered inadequate number
22   of accessible table seating with wheelchair access that non-handicapped
     patrons could access without barrier. Said barrier is covered by the A.D.A.
23   guidelines and is in nonconformity with the requirements for such
24   architecture.
25   cc) Failure to provide ADA compliant exterior table seating clearances, in
     violation of 2010 ADAS and 2015 ABAAS Section 306.1 and 306.3.1. This
26
     barrier failed to have a compliant table seating clearances for wheelchair
27   accessible table seating. Plaintiff utilized a wheelchair due to the Plaintiff’s
     disability in an attempt to patronize Defendant’s premises and encountered

                                        - 14 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 15 of 18



 1   inadequate table seating clearances for wheelchair access that non-
 2   handicapped patrons could access without barrier. Said barrier is covered by
     the A.D.A. guidelines and is in nonconformity with the requirements for
 3   such architecture.
 4
     dd) Failure to provide ADA compliant exterior table height, in violation of
 5   2010 ADAS and 2015 ABAAS Section 902.2. This barrier failed to have a
 6   compliant table height for wheelchair accessible table seating. Plaintiff
     utilized a wheelchair due to the Plaintiff’s disability in an attempt to
 7   patronize Defendant’s premises and encountered inadequate table height for
 8   wheelchair access that non-handicapped patrons could access without
     barrier. Said barrier is covered by the A.D.A. guidelines and is in
 9   nonconformity with the requirements for such architecture.
10
     RESTROOM
11
12   ee) Failure to provide ADA compliant mirror height, in violation of 2010
     ADAS and 2015 ABAAS Section 603.3. This barrier failed to have
13
     compliant mirror height accessible by wheelchair. Plaintiff utilized a
14   wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
     premises and encountered noncompliant mirror height for wheelchair access
15
     that non-handicapped patrons could access without barrier. Said barrier is
16   covered by the A.D.A. guidelines and is in nonconformity with the
     requirements for such architecture.
17
18   ff) Failure to provide ADA compliant paper towel dispenser reach range, in
     violation of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier
19
     failed to have compliant paper towel dispenser reach range accessible by
20   wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
21   an attempt to enter Defendant’s premises and encountered noncompliant
     paper towel dispenser reach range for wheelchair access that non-
22   handicapped patrons could access without barrier. Said barrier is covered by
23   the A.D.A. guidelines and is in nonconformity with the requirements for
     such architecture.
24
     gg) Failure to provide ADA compliant unobstructed lavatory clear floor
25   space in violation of 2010 ADAS and 2015 ABAAS Section 606.5. This
26   barrier failed to have compliant unobstructed lavatory clear floor space by
     wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
27   an attempt to enter Defendant’s premises and encountered noncompliant


                                       - 15 -
             Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 16 of 18



 1         obstructed lavatory clear floor space by wheelchair access that non-
 2         handicapped patrons could access without barrier. Said barrier is covered by
           the A.D.A. guidelines and is in nonconformity with the requirements for
 3         such architecture.
 4
           19. The above-referenced barriers will likely cause a repeated real injury in
 5
 6   fact in a similar way as listed if not remedied when the Plaintiff frequents this
 7   property again as described previously. Each of these barriers interfered with the
 8
     Plaintiff’s full and equal enjoyment of the facility by failing to allow Plaintiff the
 9
10   same access due to the Plaintiff’s disability as those enjoy without disabilities.
11
           20.    Upon information and belief, there are other current violations of the
12
     ADA at Defendants’ Properties, and only once a full inspection is done can all said
13
14   violations be identified due to Plaintiff being deterred from discovering each and
15
     every barrier as a result of encountering the above-listed violations.
16
17         21.    To date, the readily achievable barriers and other violations of the

18   ADA still exist and have not been remedied or altered in such a way as to
19
     effectuate compliance with the provisions of the ADA. The barriers to access at
20
21   the Subject Facilities, as described above, have severely diminished Plaintiff’s
22   ability to avail himself of the goods and services offered at the Subject Facilities,
23
     and compromise his safety.
24
25         22.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R.
26
     §36.304, the Defendants were required to make the Subject Facility, a place of
27



                                              - 16 -
             Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 17 of 18



 1   public accommodation, accessible to persons with disabilities since January 28,
 2
     1992. To date, the Defendants have failed to comply with this mandate.
 3
 4         23.    The Plaintiff has been obligated to retain the undersigned counsel for
 5   the filing and prosecution of this action. The Plaintiff is entitled to have his
 6
     reasonable attorney’s fees, costs and expenses paid by the Defendants, pursuant to
 7
 8   42 U.S.C. §12205.
 9
           24.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority
10
     to grant the Plaintiff’s injunctive relief; including an order to alter the subject
11
12   facilities to make them readily accessible to, and useable by, individuals with
13
     disabilities to the extent required by the ADA and closing the subject facility until
14
15   the requisite modifications are completed.

16         25.    The Plaintiff has standing for injunctive relief as to any other barriers
17
     at the Subject Facility related to his disability even if Plaintiff is not deterred from
18
19   returning to the public accommodation at issue pursuant to Chapman v. Pier 1
20   Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
21
           WHEREFORE, the Plaintiff hereby demands judgment against the
22
23   Defendants and the Court declare that the subject property and Subject Facilities
24
     owned, operated, leased, controlled and/or administered by the Defendants are
25
     violative of the ADA;
26
27



                                              - 17 -
      Case 9:19-cv-00198-DLC Document 1 Filed 12/11/19 Page 18 of 18



 1   A.    The Court enter an Order requiring the Defendants to alter their
 2
           facilities and amenities to make them accessible to and usable by
 3
 4         individuals with disabilities to the full extent required by Title III of
 5         the ADA;
 6
     B.    The Court enter an Order directing the Defendants to evaluate and
 7
 8         neutralize their policies, practices and procedures toward persons with
 9
           disabilities, for such reasonable time so as to allow the Defendants to
10
           undertake and complete corrective procedures to the Subject Facility;
11
12   C.    The Court award reasonable attorney’s fees, all costs (including, but
13
           not limited to court costs and expert fees) and other expenses of suit,
14
15         to the Plaintiff; and

16   D.    The Court award such other and further relief as it deems necessary,
17
           just and proper.
18
19
20   Dated: This 11th day of December, 2019.
21
22
                                       By: /s/ M. William Judnich
23
                                           M.William Judnich
24                                         Attorney for Plaintiff
25
26
27



                                      - 18 -
